EXHIBIT 99.3 Third Quarter Earnings Supplement The enclosed summary should be read in conjunction with the text and statistical tables included in American Express Company’s (the “Company” or “AXP”) Third Quarter 2011 Earnings Release. This presentation contains certain forward-looking statements that are subject to risks and uncertainties and speak only as of the date on which they are made.Important factors that could cause actual results to differ materially from these forward-looking statements, including the Company’s financial and other goals, are set forth on pages 27-29 of this Supplement, in the Company’s 2010 Annual Report to Shareholders, in its 2010 Annual Report on Form 10-K, in its Quarterly Reports on Form 10-Q for the quarters ended March 31, 2011 and June 30, 2011 and in other reports on file with the Securities and Exchange Commission. In addition, certain calculations included within this supplement constitute Non-GAAP financial measures and may differ from the calculations of similarly titled measures by other companies. AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED FINANCIAL RESULTS · Third quarter diluted EPS attributable to common shareholders of $1.03 increased 14% from $0.90 last year.Total revenues net of interest expense increased 9%.Return on average equity (“ROE”) was 27.8% and return on average tangible common equity (“ROTCE”), which excludes goodwill and intangibles, was 35.7%.1 BUSINESS METRICS · Compared with the third quarter of 2010: - Worldwide billed business of $207.7B increased 16% reflecting strong card spending across all segments.Adjusted for the impact of changes in foreign exchange rates, worldwide billings grew 13%.2 - Worldwide total cards-in-force of 95.8MM increased 8%, or 6.8MM cards from last year, and increased 1.8MM cards from last quarter. - Worldwide average spending per proprietary basic cards-in-force of $3,739 increased 12% versus last year reflecting broad-based improvement in cardmember spending levels.Adjusted for the impact of changes in foreign exchange rates, worldwide average spending per proprietary basic card grew 10%.2 - Worldwide cardmember loan balances of $58.2B increased 2% from $57.2B last year, reflecting higher cardmember spending levels offset by higher payment rates. FINANCIAL HIGHLIGHTS · Discount Revenue:Increased 12%, reflecting 16% growth in billed business volumes, partially offset by a slight decline in the average discount rate, relatively faster growth in billed business related to GNS, where the Company shares the discount revenue with card issuing partners, and higher contra-revenue items, including corporate incentive payments and partner payments (as further discussed on page 2). · Net Interest Income:Flat versus the prior year, reflecting a lower net yield, partially offset by a 3% increase in average cardmember loans.The lower net yield reflects lower revolving levels and lower balances at penalty rates due to the implementation of elements of the Credit Card Accountability Responsibility and Disclosure Act of 2009 (the “CARD Act”) and improved credit performance. These reductions to yield were partially offset by the benefit of certain repricing initiatives effective during 2009 and 2010. · Total Provisions for Losses: Decreased 33%, primarily driven by improving credit performance within the cardmember lending portfolio, which led to lower lending write-offs and lower lending reserve requirements.The reduction in cardmember lending provision was partially offset by an increase in charge card provision due primarily to higher receivable levels, as well as a reserve release in the prior year. · Marketing and Promotion Expenses:Decreased 13% versus last year due to lower product media and brand spending, as well as slightly lower card acquisition and loyalty spend. · Cardmember Rewards Expense:Increased 24%, reflecting greater rewards-related spending volumes and higher co-brand expense.In addition, increased redemptions led to a small increase in the ultimate redemption rate estimate. 1 Pleaserefer to Annex 1 for the components of return on average equity (“ROE”), ROCE and ROTCE, a non-GAAP measure, on a consolidated basis and Annex 3 for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”), a non-GAAP measure, on a segment basis. refer to Annex 1 for the components of return on average equity (“ROE”), ROCE and ROTCE, a non-GAAP measure, on a consolidated basis and Annex 3 for return on average segment capital (“ROSC”) and return on average tangible segment capital (“ROTSC”), a non-GAAP measure, on a segment basis. 2 As reported in this Earnings Supplement, F/X adjusted information assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended September 30, 2011 apply to the period(s) against which such results are being compared).The Company believes the presentation of information on an F/X adjusted basis is helpful to investors by making it easier to compare the Company's performance in one period to that of another period without the variability caused by fluctuations in currency exchange rates. 1 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED · Salaries and Employee Benefits Expense: Increased 18%, reflecting higher employee levels, merit increases for existing employees, higher benefit-related costs, severance costs related to reengineering activities and higher incentive related compensation. - Compared with last year, the total employee count of 62,700 increased by 2,400 or 4% from a year ago. Compared with last quarter, the total employee count increased by 100. · Professional Services Expense:Decreased 2%, reflecting lower collections costs and consulting service fees, partially offset by higher technology development expenses. · Reclassification of Partner Payments:Beginning Q1’11, certain payments to business partners previously expensed in Other, net expense were reclassified as either contra Discount Revenue or Marketing and Promotion expense.The reclassified partner payments are primarily related to the extension or signing of certain co-brand contracts where upfront payments reflecting value generated by the partnership during the contract period are amortized over the life of the contract.Prior period results have been revised for this change. · Segment Allocation Changes:Beginning Q1’11, the Company changed its segment allocation methodology to better align segment reporting with the Company’s previously announced management reorganization, which has been implemented over the last several quarters.The reorganization included the formation of the Enterprise Growth Group, which is reported in the Corporate & Other segment.Starting in Q1’11, certain business activities such as Loyalty Edge and Global Foreign Exchange Services, which were previously managed and reported in the operating segments, are managed by Enterprise Growth andreported in the Corporate & Other segment.The reorganization also included consolidation of certain corporate support functions into the Global Services organization.Greater centralization of activities has led to modifications in the costs being allocated from the Corporate & Other segment to the reported operating segments starting in Q1’11.Prior periods have been revised for these changes. Beginning Q4’10, the Company completed its conversion to a new general ledger platform.This conversion enabled the Company to streamline its ledger reporting unit structure, resulting in a reconfiguration of intercompany accounts. These changes have the effect of altering intercompany balances among segments, thus altering reported total segment assets.Total segment assets presented in the Third Quarter 2011 Earnings Release reflect the changes described above.This conversion had no impact on segment results, segment capital or return on segment capital metrics. 2 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED CAPITAL · Capital Distribution to Shareholders:During Q3’11, approximately 105% of capital generated was distributed to shareholders through the Company’s quarterly common share dividend and share repurchases.During the quarter the Company repurchased 26MM common shares at an average price of $46.55 versus 15MM common shares in Q2’11, and no share repurchase in Q3’10. Since the inception of repurchase programs in December 1994, 725MM shares have been acquired under cumulative Board authorizations to repurchase up to 770MM shares.On a cumulative basis, since 1994 the Company has distributed 64% of capital generated through share repurchases and dividends. As the Company has previously disclosed, its objective is to return to shareholders, on average and over time, approximately 50% of the capital it generates through a combination of dividends and the repurchase of common shares. The Company is executing its share repurchase program, subject to market conditions, pursuant to its capital planto repurchase up to $2.3B of common shares in 2011. -Shares Outstanding: Millions of Shares Q3’11 Q2’11 Q3’10 Shares outstanding – beginning of period Repurchase of common shares ) ) - Employee benefit plans, compensation and other 2 6 2 Shares outstanding – end of period · Capital Ratios:As of September 30, 2011, the Company’s key consolidated capital ratios3 were as follows: ($ in billions) September 30, 2011 Risk-Based Capital Tier 1 % Total % Tier 1 Leverage % Tier 1 Common Equity/Risk Weighted Assets (RWA)4 % Total Shareholders' Equity $ Tangible Common Equity (TCE)5/RWA % Tier 1 Capital $ Tier 1 Common Equity4 $ Tier 2 Capital $ Total Average Assets6 $ RWA $ TCE $ On December 16, 2010, the Basel Committee on Banking Supervision issued the Basel III rules text, which presents details of global regulatory standards on bank capital adequacy and liquidity agreed to by the Governors and Heads of Supervision, and endorsed by the G20 Leaders at their November 2010 summit.While final implementation of the rules related to capital ratios will be determined by the Federal Reserve, the Company estimates that had the new rules been in place during Q3’11, the reported Tier 1 common and Tier 1 capital ratios would decline by approximately 30 basis points.In addition, the impact of the new rules on the reported Tier 1 leverage ratio would be a decline of approximately170 basis points. 3 These ratios represent a preliminary estimate as of the date of this Earnings Supplement and may be revised in the Company’s Third Quarter 2011 Form10-Q. 4See Annex 2 for a reconciliation between Tier 1 common equity, a non-GAAP measure, and total shareholders’ equity. 5 Tangible common equity, a non-GAAP measure, excludes goodwill and other intangibles of $4.4B from total shareholders’ equity of $18.1B.The Company believes presenting the ratio of tangible common equity to risk-weighted assets is a useful measure of evaluating the strength of the Company’s capital position. 6 Presented for the purpose of calculating the Tier 1 Leverage Ratio. 3 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED FUNDING AND LIQUIDITY · Funding Activities:During Q3’11, the Company primarily funded its business through deposit-taking and the issuance of unsecured debt. - Deposits:The Company held the following deposits at the end of Q3’11 and Q2’11. ($ in billions) September 30, 2011 June 30, 2011 Change U.S. Direct Deposits7 $ $ $ U.S. 3rd Party CDs U.S. 3rd Party Sweep Accounts Other Deposits ) Total $ $ $ The total portfolio of U.S. retail Certificates of Deposit (“CDs”) issued through the direct deposit and third party programs had a weighted average remaining maturity of 19.4 months and a weighted average rate at issuance of 2.5%. - Unsecured non-guaranteed debt: During the quarter, the Company issued $1.3B in unsecured medium term notes through its American Express Credit Corporation subsidiary. The notes have 5-year term and were issued with a 2.8% coupon.In addition, on October 4, 2011, the Company issued an incremental C$200 million to an outstanding C$400 million 5-year note issued during the second quarter of2011, raising the total note to C$600 million. The coupon remains as previously disclosed at 3.6%. - Asset Backed Securitization: On October 12, 2011, the Company issued approximately $1.1B in 3-year Class A and B bonds. The Class A securities priced at 1 month LIBOR plus 17bps and the Class B priced at 1 month LIBOR plus 70bps. In addition, the Company issued and retained $139MM of subordinated securities related to this transaction. · Funding Sources:The Company’s primary funding sources consist of retail deposits, unsecured debt and asset-backed securities, including its asset-backed conduit facility. The Company offers deposits within its American Express Centurion Bank and American Express Bank, FSB (“FSB”) subsidiaries (together, the “Banks”).These funds are insured up to $250,000 per account through the Federal Deposit Insurance Corporation (“FDIC”).The Company, through FSB, has a direct deposit-taking program, Personal Savings® from American Express, to supplement its distribution of deposit products through third-party distribution channels.This program makes FDIC-insured CDs and high-yield savings account products available directly to consumers. The Company currently has an objective to hold excess cash and readily marketable securities to satisfy all maturing long-term funding obligations for a 12-month period, in addition to having access to significant additional contingent liquidity sources in the event that access to its primary funding sources should become unavailable.As of September 30, 2011, the Company held $21.6B of excess cash8 and readily marketable securities versus $19.1B of long-term debt and CDs maturing over the next 12 months. - Additional Funding Sources: The Company can also draw upon the following additional funding sources: Commercial Paper:At September 30, 2011, the Company had $0.8B of commercial paper outstanding. Discount Window:The Banks are insured depository institutions that have the capability of borrowing from the Federal Reserve Bank of San Francisco (i.e., access to the Federal Reserve Bank discount window), subject to the amount of qualifying collateral that they may pledge. The Federal Reserve has indicated that both credit and charge card receivables are a form of qualifying collateral for secured borrowing made through the discount window.Whether specific assets will be considered qualifying collateral for secured borrowings made through the discount window, and the amount that may be borrowed against the collateral, remains at the discretion of the Federal Reserve. 7Direct Deposits primarily includes the Personal Savings® direct deposit program, which consists of $13.1B from high yield savings accounts and $0.8B from retail CDs. 8 Includes $24.9B classified as Cash and Cash Equivalents, less $5.4B of cash available to fund day-to-day operations, net of commercial paper and short-term deposits outstanding.Cash also includes $26MM classified as Other Assets on the Company’s consolidated balance sheet, which is held against certain forthcoming asset-backed securitization maturities. 4 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED Bank Lines:At September 30, 2011, the Company maintained committed bank lines of credit totaling $7.4B, of which $4.5B was drawn as part of the Company’s normal funding activities. The committed facilities have $2.9B of expirations in 2012, with the remainder expiring in 2014 and 2016. Secured Borrowing Facility:At September 30, 2011, the Company maintained its asset-backed conduit facility, a $3B committed, revolving, and secured financing facility that is due to expire in December 2013. Maturity Obligations:The maturities of the Company’s long-term unsecured debt, debt issued in connection with asset-backed securitizations and long-term CDs, for the next four quarters are as follows: ($ in billions) Funding Maturities Asset-Backed Certificates of Quarter Ending: Unsecured Debt Securitizations Deposit Total December 31, 2011 $ $ - $ $ March 31, 2012 June 30, 2012 September 30, 2012 $ OTHER ITEMS OF NOTE · Acquisition of Loyalty Partner:On March 1, 2011, the Company completed the acquisition of Loyalty Partner, a leading marketing services company best known for the loyalty programs it operates in Germany, Poland and India.Loyalty Partner also provides market analysis, operating platforms and consulting services that help merchants grow their businesses. The transaction, which valued Loyalty Partner at approximately $766MM, consisted of an upfront cash purchase price of approximately $616MM ($585MM plus $31MM in cash acquired) and an additional $150MM in the fair value of equity interest that the Company may acquire over the five years at a price based on business performance. · Visa and MasterCard Litigation Settlements:The Company has been receiving payments from Visa and MasterCard for the last several years under the terms of previously disclosed settlement agreements.The settlement with Visa is comprised of an initial payment of $1.13B ($700MM after-tax) that was recorded in Q4’07 and received in March 2008, and quarterly payments of up to $70MM ($43MM after-tax) for four years from Q1’08 through Q4’11. The settlement with MasterCard was comprised of twelve quarterly payments of $150MM ($93MM after-tax) received each quarter from Q3’08 to Q2’11. The installment payments remaining from Visa are subject to the Company achieving certain quarterly performance criteria in the GNS business within the U.S., which the Company believes it is positioned to meet.Payments earned through September 2011 have been recorded as a reduction to the “other, net” expense line within the Corporate & Other segment. · Reengineering Initiatives: The Company expects to record restructuring charges related to employee severance obligations, other employee-related costs and lease termination costs resulting from the planned consolidation of facilities within the Company’s global servicing network, which was first announced in the fourth quarter of 2010. The expected aggregate charges are approximately $50MM to $60MM pre-tax (approximately $32MM to $38MM after-tax). In Q1’11, the Company recorded $11MM ($7MM after-tax) of the $50MM to $60MM in expected additional charges. In Q2’11, the Company recorded $4MM ($2MM after-tax) of the $50MM to $60MM in expected additional charges. In Q3’11, the Company did not record additional charges. The Company has lowered its estimated range of charges from $60MM to $80MM to $50MM to $60MM to reflect the fact that more employees than expected have chosen to relocate to other company locations. Substantially all of the reengineering activities described above are expected to be completed by the end of the second quarter of 2012. In Q3’11, the Company recorded $39MM ($28MM after-tax) of net additional severance related reengineering costs. 5 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED EXPANDED PRODUCTS AND SERVICES · During the quarter, American Express continued to invest in growth opportunities through expanded products and services. In our proprietary issuing and network businesses, the Company: - Launched its “Link, Like, Love” application on Facebook ®, providing cardmembers with deals, access and experiences based on the likes, interests and social connections of cardmembers and their Facebook friends.American Express will send statement credits to cardmembers’ accounts as they shop online or in stores, without the need to pre-purchase anything, print out or show a coupon at the point of sale.The platform is built upon American Express’ Smart Offer APIs. - Announced a new OPEN Business Gold Rewards Card, offering double points for all spending on online marketing.American Express OPEN’s Marketing Suite offers small business owners everything they need to know to develop and manage their online marketing efforts, including YourBuzz, AdManager, and SearchManager. - Introduced two new co-brand cards designed for Mercedes-Benz drivers and enthusiasts, the Mercedes-benz Credit Card from American Express and the Platinum Card from American Express Exclusively for Mercedes-Benz. - Announced that Virgin America will join the American Express Membership Rewards program on October 5th, at which point Amex Cardmembers enrolled in Membership Rewards will be able to transfer their points into Virgin America Elevate points, and redeem for any unsold seat, on any Virgin America flight, at any time, without blackout dates. - Announced the launch of a Merchant Financing Program which allows qualified small and medium-sized businesses to access up to $750,000 of capital within three business days at competitive pricing through two lending options.Merchants can choose from a one-year term loan with 12 monthly loan disbursements, each up to $500,000 and repaid in full by the end of the monthly period, or a one-time loan disbursement of up to $750,000, where the loan is paid in full by the end of the one year financing term. In our GNS business, the Company: - Announced a new card-issuing partnership in Japan with MICARD Co. Ltd., a card issuing company within Isetan Mitsukoshi Holdings. - Launched a new strategic partnership with Tenpay, a third-party, online payment platform and subsidiary of Tencent Group in China, to develop a new online payment solution that will allow Tenpay customers to make purchases on online sites outside of China that accept American Express. - Supported GNS partners in launching a wide range of new products, including: the ICBC Platinum American Express® Card with the Industrial and Commercial Bank of China in China; The Platinum Card® and the Costco Samsung American Express® Card, both launched by Samsung Card in Korea; the Idemitsu Card Maido Plus Saison American Express® Card by Credit Saison in Japan; the MAS American Express® Business Card with Maybank in Malaysia; the Galicia American Express® Eminent Card with Banco Galicia in Argentina; the American Express® Blue Card with ACBA-Credit Agricole in Armenia and the More Rewards American Express® Credit Card with MBNA in the United Kingdom. In our Enterprise Growth Group, the Company: - Collaborated with Verizon Wireless to integrate Serve on many Verizon mobile phones and tablets.Verizon and American Express are also working with Payfone to offer Serve checkout on Verizon Wireless devices, allowing Verizon Wireless customers using the Serve application to make mobile payments simply and securely. - Announced an agreement with Sprint to provide Sprint customers with easy access to Serve.Serve’s mobile wallet application was made available in the Sprint Zone to Sprint customers using select Android-powered smartphones this summer. 6 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED - Launched a program with Sprint to give Sprint customers mail-in rebates via prepaid reward cards instead of a check.Benefits for customers include faster rebate processing, immediate use of funds upon receipt of card, card replacement if lost or stolen, and no fees for activation, balance inquiries or customer service. - Launched the American Express eGift Card, a new virtual gift card to be purchased and used online.The new virtual gift card includes no fees for activation, checking a balance, or monthly servicing, and the funds do not expire. 7 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED Statements of Income (GAAP basis) (Preliminary) Quarters Ended Percentage (Millions, except per share amounts) September 30, Inc/(Dec) Revenues Non-interest revenues Discount revenue $ $ 12 % Net card fees 6 Travel commissions and fees (1 ) Other commissions and fees 17 Other 6 Total non-interest revenues 10 Interest income Interest and fees on loans (1 ) Interest and dividends on investment securities 68 ) Deposits with banks and other 33 16 # Total interest income (2 ) Interest expense Deposits ) Short-term borrowings 5 - # Long-term debt and other (6 ) Total interest expense (6 ) Net interest income - Total revenues net of interest expense 9 Provisions for losses Charge card 89 96 Cardmember loans 48 ) Other 27 22 23 Total provisions for losses ) Total revenues net of interest expense after provisions for losses 11 Expenses Marketing and promotion ) Cardmember rewards 24 Cardmember services 34 Salaries and employee benefits 18 Professional services (2 ) Occupancy and equipment 17 Communications 93 92 1 Other, net 71 Total 13 Pretax income 4 Income tax provision ) Net income $ $ 13 Net income attributable to common shareholders9 $ $ 13 Earnings Per Common Share-Basic Net Income attributable to common shareholders $ $ 14 Earnings Per Common Share-Diluted Net Income attributable to common shareholders $ $ 14 Average Shares Outstanding Basic (2 ) Diluted (2 ) #Denotes a variance of more than 100%. 9 Represents net income less earnings allocated to participating share awards and other items of $15MM and $13MM for the three months ended September 30, 2011 and 2010, and $44MM and $38MM for the nine months ended September 30, 2011 and 2010, respectively. 8 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED · Consolidated Total Revenues Net of Interest Expense:Consolidated total revenues net of interest expense increased 9% versus last year, reflecting increases of 6% in USCS, 16% in ICS, 5% in GCS, and 14% in Global Network and Merchant Services (“GNMS”).The increase in total revenues net of interest expense primarily reflects higher discount revenues, increased other commissions and fees, higher net card fees and higher other revenue, partially offset by slightly lower net interest income and slightly lower travel commissions and fees. On an F/X adjusted basis, consolidated total revenues net of interest expense increased 6%.10 · Consolidated Provisions for Losses:Consolidated provisions for losses decreased 33% versus last year, reflecting a decrease of 48% in USCS and a credit in GCS, partially offset by a 58% increase in ICS and a 62% increase in GNMS.The improvement in provisions for losses was driven by lower write-off dollars and a lower lending reserve requirement due to improving credit performance within the cardmember loan portfolio.Charge card provisions for loss increased due to higher receivable levels, as well as a reserve release in the prior year.On an F/X adjusted basis, consolidated provisions for losses decreased 35%.10 · Consolidated Expenses:Consolidated expenses increased 13%, reflecting increases of 7% in USCS, 9% in ICS, 6% in GCS and 6% in GNMS.The total expense increase reflects increased cardmember rewards expenses, higher salaries and employee benefits expenses, higher other, net expenses including the impact of a MasterCard settlement payment in the prior year, higher occupancy and equipment expenses, higher cardmember services expenses and higher communications expenses, partially offset by lower marketing and promotion expense and a reduction in professional services expenses.Consolidated expenses of $5.6B increased 10% versus adjusted consolidated expenses, a non-GAAP measure, of $5.1B in Q3’10, which excludes the MasterCard settlement payment. On an F/X adjusted basis, consolidated expenses increased 11%.10 · Pretax Margin:Was 22.6% of total revenues net of interest expense in Q3’11 compared with 23.5% in Q3’10. · Effective Tax Rate:Was 27.8% in Q3’11 versus 33.4% in Q3’10.The tax rates in both quarters reflect the level of pre-tax income in relation to recurring permanent tax benefits.In addition, the tax rate in Q3’11 reflects a tax benefit related to a distribution of foreign subsidiary earnings with associated foreign tax credits. 10 As reported in this Earnings Supplement, F/X adjusted information, a non-GAAP measure,assumes a constant exchange rate between the periods being compared for purposes of currency translation into U.S. dollars (i.e., assumes the foreign exchange rates used to determine results for the three months ended September 30, 2011 apply to the period(s) against which such results are being compared).The company believes the use of adjusted consolidated expenses and the adjusted growth rate are helpful to investors by comparing the company's consolidated expenses in the current period to that of the year ago period without the impact of the MasterCard settlement payments, the last of which was received in the second quarter 2011. 9 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED · Discount Revenue:Increased 12%, reflecting 16% growth in billed business volumes, partially offset by a slight decline in the average discount rate, relatively faster growth in billed business related to GNS, where the Company shares the discount revenue with card issuing partners, and higher contra-revenue items, including corporate incentive payments and partner payments (as further discussed on page 2). - The average discount rate11was 2.54% in Q3’11 versus 2.56% in Q3’10 and 2.54% in Q2’11.As indicated in prior quarters, certain pricing initiatives, changes in the mix of spending by location and industry, volume-related pricing discounts and investments will likely result in some erosion of the average discount rate over time. Quarters Ended Percentage September 30, Inc/(Dec) Card billed business11(billions): United States $ $ 13 % Outside the United States 21 Total $ $ 16 Total cards-in-force (millions): United States 4 Outside the United States 11 Total 8 Basic cards-in-force12(millions): United States 5 Outside the United States 12 Total 8 Average basic cardmember spending13 United States $ $ 11 Outside the United States $ $ 17 Total $ $ 12 11For additional information about discount rate calculations and billed business, please refer to the Third Quarter 2011 Earnings Release, American Express Company Selected Statistical Information pages. 12Starting in Q1’11, as the necessary data became available, the Company began to separately report Basic and Supplementary cards-in-force for GNS.TheCompany has accordingly revised prior periods to conform with the current period presentation. 13 Proprietary card activity only. 10 AMERICAN EXPRESS COMPANY THIRD QUARTER 2011 OVERVIEW CONSOLIDATED - Worldwide Billed Business:The 16% increase in worldwide billed business reflected growth of 12% in USCS, 17% in ICS, 17% in GCS and 30% in GNS.The table below summarizes selected billed business related statistics for Q3’11: Percentage Increase/(Decrease) Percentage Increase/(Decrease) Assuming No Changes in Foreign Exchange Rates 14 Worldwide15 Total billed business 16
